 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                               EASTERN DIVISION
11                                              Civil Case No.:
     JOHN BALEJA, on behalf of himself and
12   all others similarly situated              5:17-cv-00235-JGB-SP
13
          Plaintiffs,
14
                                                CLASS ACTION
          v.
15                                              [PROPOSED] STIPULATED
16   NORTHROP GRUMMAN SPACE AND                 PROTECTIVE ORDER
     MISSION SYSTEMS CORP. SALARIED
17                                              Hon. Sheri Pym
     PENSION PLAN; NORTHROP
18   GRUMMAN BENEFIT PLANS
     ADMINISTRATIVE COMMITTEE;
19
     NORTHROP GRUMMAN
20   CORPORATION; and DOES 1 through 10,
     inclusive,
21

22        Defendants.
23

24

25

26

27

28

                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                          Case No. 5:17-cv-00235-JGB-SP
 1

 2   1.    Preliminary
 3         1.1    Purposes and Limitations. Discovery in this Action is likely to involve the
 4   production of confidential, proprietary, or private information for which special
 5   protection from public disclosure and from use for any purpose other than prosecuting or
 6   defending this litigation may be warranted. Accordingly, the Parties hereby stipulate to
 7   and petition the Court to enter the following Protective Order. The Parties acknowledge
 8   that this Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends only to
10   the limited information or items that are entitled to confidential treatment under
11   applicable legal principles. The Parties further acknowledge, as set forth in Section 12.3
12   below, that this Protective Order does not entitle them to file confidential information
13   under seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
14   standards that will be applied when a party seeks permission from the Court to file
15   material under seal.
16         1.2    Good Cause Statement. This Action is likely to involve highly sensitive
17   materials pertaining to the Parties hereto, as well as the confidential personal information
18   of putative class members and non-parties. To the extent that any such materials are
19   subject to discovery in this Action, the Parties agree and acknowledge that they will
20   require special protection from public disclosure and from use for any purpose other than
21   the prosecution or defense of this Action. Such confidential and proprietary materials
22   and information consist of, among other things, information otherwise generally
23   unavailable to the public (including information implicating the privacy rights of third
24   parties, such as Social Security numbers and information about third parties’ pension
25   benefits), sensitive financial and/or commercial information, confidential business
26   practices, or information that may be privileged or otherwise protected from disclosure
27   under state or federal statutes, case decisions, common law, or confidentiality
28   agreements. Accordingly, to expedite the flow of information, to facilitate the prompt

                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:17-cv-00235-JGB-SP
 1   resolution of disputes over the confidentiality of discovery materials, to adequately
 2   protect information the Parties are entitled to keep confidential, to ensure that the Parties
 3   are permitted reasonably necessary uses of such material in preparation for and in the
 4   conduct of trial, to address the handling of confidential materials at the end of the
 5   litigation, and to serve the ends of justice, a protective order for such information is
 6   justified in this matter. It is the intent of the Parties that information will not be
 7   designated as confidential for tactical reasons and that nothing shall be so designated
 8   without a good faith belief that there is good cause why it should not be part of the public
 9   record of this case.
10   2.    Definitions
11         2.1    Action: This pending federal lawsuit.
12         2.2    Challenging Party: A Party or Non-Party that challenges the designation of
13   information or items under this Order.
14         2.3    “CONFIDENTIAL” Information or Items: Information (regardless of how it
15   is generated, stored, or maintained) or tangible things that qualify for protection under
16   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
17   Statement.
18         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
19   respective support staffs).
20         2.5    Designating Party: A Party or Non-Party that designates information or
21   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”
22   or “HIGHLY CONFIDENTIAL – AEO.”
23         2.6    Disclosure or Discovery Material: All items or information, regardless of
24   the medium or manner in which it is generated, stored, or maintained (including, among
25   other things, testimony, transcripts, and tangible things), that are produced or generated in
26   disclosures or responses to discovery in this matter.
27

28
                                                     2
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                   Case No. 5:17-cv-00235-JGB-SP
 1         2.7    Expert: A person with specialized knowledge or experience in a matter
 2   pertinent to the litigation who has been retained by a Party or its Counsel to serve as an
 3   expert witness or as a consultant in this Action.
 4         2.8    House Counsel: Attorneys who are employees of a Party to this Action.
 5   House Counsel does not include Outside Counsel of Record or any other outside counsel.
 6         2.9    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY (‘AEO’)”
 7   Information or Items: CONFIDENTIAL Information or Items that a Party in good faith
 8   reasonably believes contains or comprises sensitive, non-public information concerning
 9   putative class members’ or third parties’ personal information, such as Social Security
10   numbers, and pension benefits, including the amount of pension benefits received by
11   putative class members or third parties.
12         2.10 Non-Party: Any natural person, partnership, corporation, association, or
13   other legal entity not named as a Party to this Action.
14         2.11 Outside Counsel of Record: Attorneys who are not employees of a Party to
15   this Action but are retained to represent or advise a Party to this Action and have
16   appeared in this Action on behalf of that Party or are affiliated with a law firm which has
17   appeared on behalf of that Party, and includes support staff.
18         2.12 Party: Any party to this Action, including all of its officers, directors,
19   employees, consultants, retained experts, and Outside Counsel of Record (and their
20   support staffs).
21         2.13 Producing Party: A Party or Non-Party that produces Disclosure or
22   Discovery Material in this Action.
23         2.14 Professional Vendors: Persons or entities that provide litigation support
24   services (e.g., photocopying, videotaping, translating, preparing exhibits or
25   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
26   their employees and subcontractors.
27         2.15 Protected Material: Any Disclosure or Discovery Material that is designated
28   as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – AEO.”
                                                   3
                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:17-cv-00235-JGB-SP
 1         2.16 Receiving Party: A Party that receives Disclosure or Discovery Material
 2   from a Producing Party.
 3   3.    Scope
 4         The protections conferred by this Stipulation and Order cover not only Protected
 5   Material (as defined above), but also (a) any information copied or extracted from
 6   Protected Material; (b) all copies, excerpts, summaries, or compilations of Protected
 7   Material; and (c) any testimony, conversations, or presentations by Parties or their
 8   Counsel that might reveal Protected Material. This Order does not govern the use of
 9   Protected Material at trial.
10   4.    Duration
11         Even after final disposition of this litigation, the confidentiality obligations
12   imposed by this Order shall remain in effect until a Designating Party agrees otherwise in
13   writing or a court order otherwise directs. Final disposition shall be deemed the later of:
14   (1) the dismissal of all claims and defenses in this Action, with or without prejudice; or
15   (2) final judgment herein after the completion and exhaustion of all appeals, rehearings,
16   remands, trials, or reviews of this Action, including the time limits for filing any motions
17   or applications for extension of time pursuant to applicable law.
18   5.    Designating Protected Material
19         5.1     Exercise of Restraint and Care in Designating Material for Protection. Each
20   Party or Non-Party that designates information or items for protection under this Order
21   must take care to limit any such designation to specific material that qualifies under the
22   appropriate standards. The Designating Party must designate for protection only those
23   parts of material, documents, items, or oral or written communications that qualify so that
24   other portions of the material, documents, items, or communications for which protection
25   is not warranted are not swept unjustifiably within the ambit of this Order.
26         If it comes to a Designating Party’s attention that information or items that may
27   have been designated for protection do not qualify for protection, that Designating Party
28   must promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                                   4
                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:17-cv-00235-JGB-SP
 1         5.2    Manner and Timing of Designations. Except as otherwise provided in this
 2   Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material that
 3   qualifies for protection under this Order must be clearly so designated before the material
 4   is disclosed or produced.
 5         Designation in conformity with this Order requires:
 6                (a) for information in documentary form (e.g., paper or electronic
 7   documents, but excluding transcripts of depositions or other pretrial or trial proceedings),
 8   that the Producing Party affix at a minimum the legend “CONFIDENTIAL” (hereinafter
 9   “CONFIDENTIAL legend”) or “HIGHLY CONFIDENTIAL – AEO” (hereinafter
10   “HIGHLY CONFIDENTIAL legend”) to each page that contains protected material. If
11   only a portion or portions of the material on a page qualifies for protection, the Producing
12   Party also must clearly identify the protected portion(s) (e.g., by making the appropriate
13   markings in the margins).
14         A Party or Non-Party that makes original documents available for inspection need
15   not designate them for protection until after the inspecting Party has indicated which
16   documents it would like copied and produced.
17         In the event that electronically stored documents designated confidential are
18   produced in native format, a Party or Non-Party shall include the CONFIDENTIAL
19   legend or HIGHLY CONFIDENTIAL legend in the metadata or on the image for each
20   document. In the event the Receiving Party reduces such material to hardcopy form, the
21   Receiving Party shall designate the hardcopy documents with the CONFIDENTIAL
22   legend or HIGHLY CONFIDENTIAL legend.
23                (b) for testimony given in depositions or in any other pretrial proceedings,
24   that the Designating Party identify on the record, before the close of the deposition,
25   hearing, or other proceeding, whether any or all of the transcript for the deposition,
26   hearing, or other proceeding is being designated confidential. The Designating Party may
27   also designate any deposition or other transcript confidential by writing to counsel for the
28   opposing Party within thirty (30) days of receipt of the final transcript of the deposition,
                                                   5
                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:17-cv-00235-JGB-SP
 1   hearing, or other proceeding. Unless otherwise agreed to by the Parties or ordered by the
 2   Court, all deposition testimony and exhibits shall be treated as confidential until this
 3   thirty (30) day period has elapsed. Thereafter, only exhibits and testimony that have been
 4   designated confidential in accordance with this paragraph shall be treated as Protected
 5   Material.
 6                (c) For information produced in some form other than documentary and for
 7   any other tangible items, that the Producing Party affix in a prominent place on the
 8   exterior of the container or containers in which the information is stored the
 9   CONFIDENTIAL legend or HIGHLY CONFIDENTIAL legend. If only a portion or
10   portions of the information warrants protection, the Producing Party, to the extent
11   practicable, shall identify the protected portion(s).
12         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
13   to designate qualified information or items does not, standing alone, waive the
14   Designating Party’s right to secure protection under this Order for such material. Upon
15   timely correction of a designation, the Receiving Party must make reasonable efforts to
16   assure that the material is treated in accordance with the provisions of this Order.
17         5.4    Redactions. The Producing Party may redact the Social Security numbers,
18   tax identification numbers, and other personal identifying information of any individuals
19   who receive, have received, or are eligible to receive pension benefits pursuant to one or
20   more of Defendants’ pension benefits plans. A Party who wishes to challenge any
21   redactions made pursuant to this paragraph may do so in accordance with the procedures
22   set forth in Section 6 below.
23   6.    Challenging Confidentiality Designations
24         6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
25   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
26         6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
27   process under Local Rule 37-1 et seq.
28
                                                    6
                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                  Case No. 5:17-cv-00235-JGB-SP
 1             6.3   Joint Stipulation. Any challenge submitted to the Court shall be by a joint
 2   stipulation pursuant to Local Rule 37-2.
 3             6.4   Burden. The burden of persuasion in any such challenge proceeding shall be
 4   on the Designating Party. Frivolous challenges, and those made for an improper purpose
 5   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may expose
 6   the Challenging Party to sanctions. Unless the Designating Party has waived or
 7   withdrawn the confidentiality designation, all Parties shall continue to afford the material
 8   in question the level of protection to which it is entitled under the Producing Party’s
 9   designation until the Court rules on the challenge.
10   7.        Access to and Use of Protected Material
11             7.1   Basic Principles. A Receiving Party may use Protected Material that is
12   disclosed or produced by another Party or by a Non-Party in connection with this Action
13   only for prosecuting, defending, or attempting to settle this Action. Such Protected
14   Material may be disclosed only to the categories of persons under the conditions
15   described in this Order. When the Action has been terminated, a Receiving Party must
16   comply with the provisions of Section 13 below (FINAL DISPOSITION).
17             Protected Material must be stored and maintained by a Receiving Party at a
18   location and in a secure manner that ensures that access is limited to the persons
19   authorized under this Order.
20             7.2   Court Filings. Unless otherwise ordered by the Court or permitted in writing
21   by a Designating Party, a Receiving Party may not disclose any information or items
22   designated “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – AEO” in a public
23   filing.
24             7.3   Disclosure of “HIGHLY CONFIDENTIAL – AEO” Information or Items.
25   Unless otherwise ordered by the Court or permitted in writing by the Designating Party, a
26   Receiving Party may disclose any information or item designated “HIGHLY
27   CONFIDENTIAL – AEO” only to:
28
                                                     7
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                   Case No. 5:17-cv-00235-JGB-SP
 1                (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 2   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
 3   disclose the information for this Action;
 4                (b) Experts (as defined in this Order) of the Receiving Party to whom
 5   disclosure is reasonably necessary for this Action and who have signed the
 6   “Acknowledgement and Agreement to Be Bound” (Exhibit A);
 7                (c) the Court and its personnel;
 8                (d) court reporters and their staff;
 9                (e) professional jury or trial consultants, mock jurors, and Professional
10   Vendors to whom disclosure is reasonably necessary for this Action and who have signed
11   the “Acknowledgement and Agreement to Be Bound” (Exhibit A);
12                (f) the author or recipient of a document containing the information or a
13   custodian or other person who otherwise possessed the information; and
14                (g) during their depositions, witnesses, and attorneys for witnesses, in the
15   Action to whom disclosure is reasonably necessary, provided: (1) the deposing Party
16   requests that the witness sign the “Acknowledgement and Agreement to Be Bound”
17   attached as Exhibit A hereto; and (2) the witness and his or her attorneys will not be
18   permitted to keep any confidential information unless otherwise agreed by the
19   Designating Party or ordered by the Court. Pages of transcribed deposition testimony or
20   exhibits to depositions that reveal Protected Material may be separately bound by the
21   court reporter and may not be disclosed to anyone except as permitted under this
22   Protective Order; and
23                (h) any mediator or settlement officer, and their supporting personnel,
24   mutually agreed upon by any of the Parties engaged in settlement discussions.
25         7.4.   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
26   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
27   may disclose any information or item designated “CONFIDENTIAL” only to:
28
                                                    8
                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                  Case No. 5:17-cv-00235-JGB-SP
 1                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 2   as employees of said Outside Counsel of Record to whom it is reasonably necessary to
 3   disclose the information for this Action;
 4                  (b) the Parties, including such officers, directors, and employees (including
 5   House Counsel) of the Receiving Party to whom disclosure is reasonably necessary for
 6   this Action;
 7                  (c) Experts (as defined in this Order) of the Receiving Party to whom
 8   disclosure is reasonably necessary for this Action and who have signed the
 9   “Acknowledgement and Agreement to Be Bound” (Exhibit A);
10                  (d) the Court and its personnel;
11                  (e) court reporters and their staff;
12                  (f) professional jury or trial consultants, mock jurors, and Professional
13   Vendors to whom disclosure is reasonably necessary for this Action and who have signed
14   the “Acknowledgement and Agreement to Be Bound” (Exhibit A);
15                  (g) the author and recipient of a document containing the information or a
16   custodian or other person who otherwise possessed or knew the information;
17                  (h) during their depositions, witnesses and attorneys for witnesses, in the
18   Action to whom disclosure is reasonably necessary, provided: (1) the deposing Party
19   requests that the witness sign the “Acknowledgement and Agreement to Be Bound”
20   attached as Exhibit A hereto; and (2) the witness and his or her attorneys will not be
21   permitted to keep any confidential information unless otherwise agreed by the
22   Designating Party or ordered by the Court. Pages of transcribed deposition testimony or
23   exhibits to depositions that reveal Protected Material may be separately bound by the
24   court reporter and may not be disclosed to anyone except as permitted under this
25   Protective Order;
26                  (i) any mediator or settlement officer, and their supporting personnel,
27   mutually agreed upon by any of the Parties engaged in settlement discussions; and
28
                                                     9
                                                  [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                   Case No. 5:17-cv-00235-JGB-SP
 1                (j) reinsurers, retrocessionaries, accountants, regulators, or auditors to
 2   whom the Parties have a contractual, statutory, or regulatory obligation to report.
 3   8.    Protected Material Subpoenaed of Ordered Produced in Other Litigation
 4         If a Party is served with a subpoena or a court order issued in other litigation that
 5   compels disclosure of any information or items designated in this Action as
 6   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – AEO,” that Party must:
 7         (a) promptly notify in writing the Designating Party. Such notification shall
 8   include a copy of the subpoena or court order;
 9         (b) promptly notify in writing the party who caused the subpoena or order to issue
10   in the other litigation that some or all of the material covered by the subpoena or order is
11   subject to this Protective Order. Such notification shall include a copy of this Protective
12   Order; and
13         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
14   Designating Party whose Protected Material may be affected.
15         If the Designating Party timely seeks a protective order, the Party served with the
16   subpoena or court order shall not produce any information designated in this Action as
17   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – AEO” before a determination by
18   the court from which the subpoena or order issued, unless the Party has obtained the
19   Designating Party’s permission. The Designating Party shall bear the burden and
20   expense of seeking protection in that court of its confidential material and nothing in
21   these provisions should be construed as authorizing or encouraging a Receiving Party in
22   this Action to disobey a lawful directive from another court.
23   9.    A Non-Party’s Protected Material Sought to be Produced in this Litigation
24         (a) The terms of this Order are applicable to information produced by a Non-Party
25   in this Action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
26   AEO.” Such information produced by Non-Parties in connection with this litigation is
27   protected by the remedies and relief provided by this Order. Nothing in these provisions
28   should be construed as prohibiting a Non-Party from seeking additional protections.
                                                  10
                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:17-cv-00235-JGB-SP
 1         (b) In the event that a Party is required, by a valid discovery request, to produce a
 2   Non-Party’s confidential information in its possession, and the Party is subject to an
 3   agreement with the Non-Party not to produce the Non-Party’s confidential information,
 4   then the Party shall: (1) promptly notify in writing the Requesting Party and the Non-
 5   Party that some or all of the information requested is subject to a confidentiality
 6   agreement with a Non-Party; (2) promptly provide the Non-Party with a copy of the
 7   Protective Order in this Action, the relevant discovery request(s), and a reasonably
 8   specific description of the information requested; and (3) make the information requested
 9   available for inspection by the Non-Party, if requested.
10         (c) If the Non-Party fails to seek a protective order from this Court within fourteen
11   (14) days of receiving the notice and accompanying information, the Receiving Party
12   may produce the Non-Party’s confidential information responsive to the discovery
13   request. If the Non-Party timely seeks a protective order, the Receiving Party shall not
14   produce any information in its possession or control that is subject to the confidentiality
15   agreement with the Non-Party before a determination by the Court. Absent a court order
16   to the contrary, the Non-Party shall bear the burden and expense of seeking protection in
17   this Court of its Protected Material.
18   10.   Unauthorized Disclosure of Protected Material
19         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
20   Protected Material to any person or in any circumstance not authorized under this
21   Protective Order, the Receiving Party must immediately (1) notify the Designating Party
22   in writing of the unauthorized disclosures, (2) use its best efforts to retrieve all
23   unauthorized copies of the Protected Material, (3) inform the person or persons to whom
24   unauthorized disclosures were made of all the terms of this Order, and (4) request such
25   person or persons to execute the “Acknowledgement and Agreement to Be Bound” that is
26   attached hereto as Exhibit A.
27   11.   Inadvertent Production of Privileged or Otherwise Protected Material
28
                                                   11
                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                  Case No. 5:17-cv-00235-JGB-SP
 1         Pursuant to Federal Rule of Evidence 502(d) and (e), the Parties agree that the
 2   inspection or production of documents (including physical objects) shall not, standing
 3   alone, constitute a waiver of the attorney-client privilege, the work product protection, or
 4   any other applicable privilege or immunity from discovery, if both: (1) within ten (10)
 5   calendar days after the Producing Party becomes aware of any inadvertent or
 6   unintentional disclosure, the Producing Party designates any such document as within the
 7   attorney-client privilege, the work product doctrine, or any other applicable privilege or
 8   immunity and requests in writing the return or destruction of such documents and
 9   provides the factual basis for the assertion of privilege or immunity; and (2) the
10   Producing Party took reasonable steps to prevent disclosure of such document(s). When
11   a Producing Party gives notice that certain inadvertently produced material is subject to a
12   claim of privilege or other protection, the obligations of the Receiving Parties and the
13   Producing Party are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). A
14   Receiving Party that wishes to challenge the Producing Party’s claim, pursuant to Federal
15   Rule of Civil Procedure 26(b)(5)(B), must provide notice of such challenge to the
16   Producing Party within ten (10) calendar days of receiving notice of the claim from the
17   Producing Party pursuant to this paragraph. If such a challenge is timely noticed, the
18   Parties shall first meet and confer to attempt to resolve the challenge. If they are unable
19   to resolve the challenge through the meet and confer process, the information shall
20   promptly be presented to the Court, under seal, for a determination pursuant to Rule
21   26(b)(5)(B). If the Receiving Party does not notice a challenge within the ten (10)
22   calendar day timeframe stated herein, the Receiving Party shall return or destroy the
23   document(s) at issue within seven (7) calendar days of the deadline for noticing the
24   challenge. If a challenge is timely noticed but withdrawn following the meet and confer,
25   or if the challenge is resolved by the Court in favor of the Producing Party, the Receiving
26   Party shall return or destroy the document(s) at issue within seven (7) calendar days of
27   such event. The provision is not intended to modify whatever procedure may be
28   established by an e-discovery order that provides for production without prior privilege
                                                  12
                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:17-cv-00235-JGB-SP
 1   review, nor is it intended to restrict the Parties from entering into agreements in the future
 2   with respect to the production of privileged materials.
 3   12.   Miscellaneous
 4         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 5   person to seek its modification by the Court in the future.
 6         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 7   Protective Order, no Party waives any right it otherwise would have to object to
 8   disclosing or producing any information or item on any ground not addressed in this
 9   Protective Order. Similarly, no Party waives any right to object on any ground to use in
10   evidence any of the material covered by this Protective Order.
11         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
12   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
13   under seal pursuant to a court order authorizing the sealing of the specific Protected
14   Material at issue. If a Party’s request to file Protected Material under seal is denied by
15   the Court, then the Receiving Party may file the information in the public record unless
16   otherwise instructed by the Court.
17   13.   Final Disposition
18         Within sixty (60) days after the final disposition of this Action, as defined in
19   Section 4, each Receiving Party must return all Protected Material to the Producing Party
20   or destroy such material. As used in this subdivision, “all Protected Material” includes
21   all copies, abstracts, compilations, summaries, and any other format reproducing or
22   capturing any of the Protected Material. Whether the Protected Material is returned or
23   destroyed, the Receiving Party must submit a written certification to the Producing Party
24   (and, if not the same person or entity, to the Designating Party) by the sixty (60) day
25   deadline that (1) identifies (by category, where appropriate) all the Protected Material
26   that was returned or destroyed and (2) affirms that the Receiving Party has not retained
27   any copies, abstracts, compilations, summaries or any other format reproducing or
28   capturing any of the Protected Material. Notwithstanding this provision, Counsel are
                                                  13
                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:17-cv-00235-JGB-SP
 1   entitled to retain an archival copy of all pleadings; motion papers; trial, deposition, and
 2   hearing transcripts; legal memoranda; correspondence; deposition and trial exhibits;
 3   expert reports; attorney work product; and consultant and expert work product; even if
 4   such materials contain Protected Material. Any such archival copies that contain or
 5   constitute Protected Material remain subject to this Protective Order.
 6   14.   Violations
 7         Any violation of this Order may be punished by any and all appropriate measures
 8   including, without limitation, contempt proceedings and/or monetary sanctions.
 9

10   PURSUANT TO STIPULATION, IT IS SO ORDERED
11
             July 8, 2019
12   DATED: __________________               _________________________________________
13                                           SHERI PYM
14                                           United States Magistrate Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  14
                                                [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                 Case No. 5:17-cv-00235-JGB-SP
 1                                           EXHIBIT A
 2               ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3         I, _________________________________ [print or type full name], of
 4   ________________________________________ [print or type full address], declare
 5   under penalty of perjury that I have read in its entirety and understand the Protective
 6   Order that was issued by the United States District Court for the Central District of
 7   California in the case of Baleja v. Northrop Grumman Space & Mission Systems Corp.
 8   Salaried Pension Plan, Case No. 5:17-cv-00235-JGB-SP. I agree to comply with and to
 9   be bound by all the terms of this Protective Order, and I understand and acknowledge that
10   failure to so comply could expose me to sanctions and punishment in the nature of
11   contempt. I solemnly promise that I will not disclose in any manner any information or
12   item that is subject to this Protective Order to any person or entity except in strict
13   compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for the purpose of enforcing the terms of this Protective
16   Order, even if such enforcement proceedings occur after termination of this Action. I
17   hereby appoint _________________________________ [print or type full name] of
18   ________________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with this
20   Action or any proceedings related to enforcement of this Protective Order.
21

22   Date: ____________________________________
23   City and State where sworn and signed: _______________________________________
24

25   Printed name: _________________________________
26

27   Signature: ____________________________________
28
                                                   15
                                                 [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                  Case No. 5:17-cv-00235-JGB-SP
